     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 1 of 26

                                                                                  1:21-mj-2018 TMD

                                                                                 ____FILED___ENTERED
                         AFFIDAVIT IN SUPPORT OF AN                              ____LOGGED_____RECEIVED
                       APPLICATION UNDER RULE 41 FOR                             
                                                                                 11:05   am, Jul 27 2021
                                                                                 
                       A WARRANT TO SEARCH AND SEIZE                             ATBALTIMORE
                                                                                 CLERK,U.S.DISTRICTCOURT
       I, Ryan H. Campbell, being first duly   sworn, hereby depose and state as follows:
                                                                                 DISTRICTOFMARYLAND
                                                                                 BY______________Deputy
                  INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the examination of

property—an electronic device—which is currently in law enforcement possession, and

the extraction from that property of electronically stored information described in

Attachment B.

       2.       I am a Special Agent with the U.S. Department of Treasury, Treasury

Inspector General for Tax Administration (“TIGTA”), Cybercrime Investigations

Division, where I have been employed since January 31, 2021. Prior to my employment

with TIGTA, I was a Special Agent with the Department of Homeland Security, United

States Secret Service (“USSS”) from January of 2009. I am a graduate of the Criminal

Investigative Training Program conducted at the Federal Law Enforcement Training

Center in Glynco, Georgia, as well as the USSS Special Agent Training Course

conducted in Beltsville, Maryland. During my service in federal law enforcement, I have

been assigned to the USSS Denver Field Office Electronic Crimes Task Force and, later,

the USSS Washington Field Office Electronic Crimes Task Force, where I was

responsible for enforcing federal criminal statutes relating to the use of computers and the

internet. As a Special Agent, I continue to receive training and education related to the

investigation and prosecution of computer and other high-tech related crimes. During my

service in federal law enforcement, I have been responsible for the investigation of a



                                       Page 1 of 22
      Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 2 of 26

                                                                                   1:21-mj-2018 TMD


wide variety of federal criminal violations including tax fraud, wire fraud, bank fraud,

and cyber and computer related criminal activities, and I have executed search warrants

involving electronic devices, e-mail accounts, computers, and cellular telephones.

        3.        This Affidavit is based on my own personal knowledge, training, and

experience, as well as information provided to me by other law enforcement officers and

witnesses, and my review of documents, reports, and records during the course of this

investigation. I have not included in this Affidavit each and every fact known to me about

this investigation. Rather, I have included only enough facts sufficient to establish

probable cause for the issuance of the requested warrant.

             IDENTIFICATION OF THE DEVICES TO BE EXAMINED

        4.        The property to be searched is (i) an Apple iPhone 12 Pro Max,

International Mobile Equipment Identity (IMEI) number 351572595664379, and (ii) an

Apple iPhone 12, IMEI number 353039112780573 (the "Devices"). The Devices are

currently located at Treasury Inspector General - Tax Administration Office, 5000 Ellin

Rd, Ste C8-100, Lanham, MD 20706. Together, these are referred to as the “Devices” in

this affidavit.

        5.        The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                    PROBABLE CAUSE

                        The Economic Injury Disaster Loan Program

        6.        The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act,

Pub. L. 116-136, 134 Stat. 281, was a federal law enacted on or about March 27, 2020,



                                        Page 2 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 3 of 26

                                                                                1:21-mj-2018 TMD


which was designed to provide emergency financial assistance to Americans suffering

economic harms caused by the COVID-19 pandemic. Two sources of relief provided by

the CARES Act were an expansion of the Economic Injury Disaster Loan (“EIDL”)

program and the establishment of the Paycheck Protection Program.

       7.      The EIDL program is a U.S. Small Business Administration (“SBA”)

program that provides low-interest loans to small businesses, renters, and homeowners in

regions affected by declared disasters. The CARES Act authorized the SBA to provide

EIDLs of up to $2 million to eligible small businesses experiencing substantial financial

disruption due to the COVID-19 pandemic.

       8.      To obtain an EIDL, a qualifying business must submit an application to

the SBA and provide information about its operations, including its number of

employees, gross revenues for the 12-month period preceding the disaster, and cost of

goods sold in that same period. In the case of EIDLs for COVID-19 relief, that period

was specified as the 12-month preceding January 31, 2020.

       9.      To qualify for an EIDL for COVID-19 relief, a business must have

operated during the 12-month preceding January 31, 2020. Businesses created on or after

February 1, 2020, are not eligible for an EIDL.

       10.     To determine whether an applicant is eligible for an EIDL, and to

determine the amount of an EIDL to award an eligible applicant, the SBA relies primarily

on the self-reported information provided by the applicant concerning the operations of

the small business, including the number of people employed by the business, gross

revenues for the 12-month period preceding the disaster, and the cost of goods sold for




                                      Page 3 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 4 of 26

                                                                                   1:21-mj-2018 TMD


that same period. The EIDL applicant must certify that all of the information provided in

the application is true and correct to the best of the applicant’s knowledge.

       11.      EIDL proceeds must be used by the applicant to meet ordinary and

necessary financial obligations that cannot be met as a direct result of the disaster, such as

payroll costs, salaries, sick leave, production costs, rent, and mortgage payments.

       12.      The CARES Act also authorized the SBA to issue advances of up to

$10,000 to small businesses within three days of applying for an EIDL. The amount of

each advance is determined by the number of people employed by the business, as

certified by the applicant. These advances of up to $10,000 do not have to be repaid.

                                 Overview of IP Addresses

       13.      An Internet Protocol address (“IP address”) is an address that a computer

uses to communicate over the internet, similar to that of a street address for a house.

There are two types of IP addresses currently in use, IP address version 4 (“IPv4”) and IP

address version 6 (“IPv6”).

             a. IPv4 is made up of four numbers (referred to as “octets”) separated by the

                “period” character. An example of this is 72.200.20.169. Due to the

                number of devices on the internet today, IPv4 was running out of

                addresses, so IPv6 addresses were implemented.

             b. IPv6 is made up of 8 “chunks” of alpha-numeric values (referred to as

                “hextets”) and are separated by the “colon” character. An example of this

                is 2600:8807:7fo2:0:98f9:68de:f4e4;b618. Unlike IPv4 addresses, there

                are plenty of IP addresses that can be assigned.




                                        Page 4 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 5 of 26

                                                                                   1:21-mj-2018 TMD


             c. Based on my training and experience, I know that because of the amount

                of IPv6 addresses and software/hardware limitations of the internet,

                Internet Service Providers (“ISPs”), like Comcast, AT&T, or Verizon,

                often assign a large amount of IPv6 addresses to one subscriber.

                Specifically, according to the Regional Internet Registries providing

                internet resource allocations, it is common for ISPs to assign one half of

                an IPv6 address (the first four “chunks” or “hextets”) to a specific

                subscriber. Meaning the last four “chunks” or “hextets” do not matter for

                purposes of identifying a subscriber. For example, this means that the

                same subscriber is usually assigned IPv6

                2600:8807:7fo2:0:98f9:68de:f4e4:b618 and

                2600:8807:7f02:0:585f:68de:f4e4:a23.

                                 Overview of yopmail.com

       14.      During this investigation, TIGTA agents have identified EIDL

applications that list a yopmail.com e-mail addresses as the contact e-mail address in the

application.

       15.      Yopmail.com is an online service that provides free and disposable e-mail

addresses to the public. According to their publicly accessible website, there is no

registration or password required and messages sent to a yopmail.com account are only

kept for eight days before being deleted from the system. A yopmail.com account cannot

be used to send e-mail. It can only be used to receive e-mails.




                                        Page 5 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 6 of 26

                                                                                   1:21-mj-2018 TMD


       16.     In my training and experience, individuals committing fraud utilize this

type of e-mail in fraud schemes because it limits their digital “footprint” and leaves little

e-mail evidence for law enforcement to collect.

                              Calah Williams Caused the
                      Submission of Fraudulent EIDL Applications


       17.     TIGTA is investigating Calah Williams for EIDL fraud. Based on the

investigation to date, TIGTA has learned that: (i) Williams’s residence has been used as a

business address for fraudulent EIDL applications, (ii) a phone number associated with

Williams’s residence has been used as a phone number for fraudulent EIDL applications,

and (iii) the IP address provisioned to Williams’s residence has been used to submit

fraudulent EIDL applications.

       18.     From on or about March 31, 2020, to May 17, 2021, an analysis of IRS

computer logs and SBA EIDL application logs revealed Comcast IP addresses that

indicated potential fraud against the IRS and the SBA. This activity included the misuse

of IRS systems to verify taxpayer information as well as submitting approximately 36

fraudulent EIDL applications to the SBA.

                                       IP Addresses

 2601:c0:8102:8980:7cac:5cc:f98f:d917           2601:c0:8102:8980:14b2:4aca:d896:dfbd
 2601:c0:8102:8980:2d67:d065:6cc3:1390          2601:c0:8102:8980:a5d2:6129:efb6:6cb
 2601:c0:8102:8980:3472:76a3:dd5b:4be3          2601:c0:8102:8980:54c6:973a:4ca5:7ecc
 2601:c0:8102:8980:ada7:da33:8e77:3472          2601:c0:8102:8980:90a:155c:49b7:1f13
 2601:c0:8102:8980:1550:3ccd:609e:899e




                                        Page 6 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 7 of 26

                                                                                1:21-mj-2018 TMD


       19.      Comcast records for the IP addresses in question revealed the following

information:

                a.   Subscriber Name: Calah Williams;

                b. Subscriber Phone Number: (404) 661-7515; and

                c. Subscriber Address: 600 Phipps Blvd, NE, Apt 2111, Atlanta, GA

                     30326.

       20.      On March 3, 2021, TIGTA agents contacted the property manager of the

building where Williams resides, who verified that Calah Williams is currently the tenant

in apartment unit #2111. The property manager also stated that Calah Williams has been

assigned parking spot number #398 in the apartment parking garage.

       21.      On or around June 6, 2020, an EIDL application was electronically

submitted to the SBA for a business named “Melinda Jacobs Farms,” located in Ballwin,

Missouri. The phone number listed on the EIDL application is (404) 661-7515, which

Comcast records show to be associated with Calah Williams and her residence during the

timeframe the application was submitted.

       22.      Analysis of the EIDL application submitted for “Melinda Jacobs Farms”

list a Federal Tax ID number matching the business owners Social Security Number

(“SSN”); further investigation revealed that the individual associated with the SSN listed,

Melinda Jacobs, is deceased. According to IRS records, the date of death was May 12,

2018. The EIDL application using the SSN from the deceased party was submitted on

June 6, 2020.




                                       Page 7 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 8 of 26

                                                                                 1:21-mj-2018 TMD


        23.    Further analysis of the EIDL application shows a bank account ending in

5633, held at JP Morgan Chase. The same bank account ending in 5633 was listed on 11

additional EIDL applications submitted between June 22, 2020, and July 2, 2020.

        24.    Based on my training and experience, I know the use of the same bank

account for multiple businesses with different addresses and different owners is an

indicator of EIDL fraud. It is highly unusual for legitimate businesses with different

owners to commingle funds.

  25.     The following table lists EIDL applications submitted by the IP address

assigned to Williams’s residence, between July 30, 2020, and March 12, 2021.




                                       Page 8 of 22
                                                                                                                       1:21-mj-2018 TMD

Count   Date of EIDL            Business Name                 Address                Owner        Bank                 Email:
        Application                                                                               Acct
         Submission                                                                              ending
                                                                                                   in


 1       07/30/2020    Alba Navarro Realty          1509 W Virginia Street        Alba Navarro   7023     Anavarro2706@yopmail.com
                                                    Moses Lake, WA 98837

 2       08/31/2020    John Swicegood Medicine      216 N Greenwood Ave           John           5258     jswicegood4631@yopmail.com
                                                    Fort Smith, AR 72901          Swicegood

 3       08/31/2020    Mark Teeter Medical Center   11905 Ponderosa Drive         Mark Teeter    4494     mteeter1413@yopmail.com
                                                    Fort Smith, AR 72916

 4       09/03/2020    Mark Reiner Medical          1912 Cherrywood Drive         Mark Reiner    0489     mreiner6169@yopmail.com
                                                    Jonesboro, AR 72404

 5       09/03/2020    Brian Stiefvater Medical     8 Arles Drive                 Brian          1598     bstiefvater0283@yopmail.com
                                                    Little Rock, AR 72223         Stiefvater

 6       01/15/2021    Debra Schooley Realty        555 W Northern Ave            Debra          6587     realtors33-1@yahoo.com
                                                    Coolidge, AZ 85128            Schooley

 7       01/15/2021    Debra Donner Realty          8200 State Highway 165        Debra Donner   6587     realtors33-2@yahoo.com
                                                    Rye, CO 81069

 8       01/15/2021    Amanda Lee Realty            1184 W Macaw Dr               Amanda Lee     6587     realtors33-amanda@yahoo.com
                                                    Chandler, AZ 85286

 9       01/15/2021    Amanda Dana Realty           4729 E Sleepy Ranch Rd        Amanda Dana    6587     adana@getairmail.com
                                                    Cave Creek, AZ 85331

 10      01/15/2021    Amanda Johnson Realty        6141 N Little Papoose Drive   Amanda         6587     ajohnson0480@yopmail.com
                                                                                                                                          Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 9 of 26




                                                    Prescott Valley, AZ 86314     Johnson




                                                           Page 9 of 22
                                                                                                                   1:21-mj-2018 TMD

Count   Date of EIDL           Business Name                Address             Owner         Bank                 Email:
        Application                                                                           Acct
         Submission                                                                          ending
                                                                                               in


 11      01/16/2021    Mandy Leavitt Realty       7548 E Pampa Ave           Mandy Leavitt   6587     mleavitt4989@yopmail.com
                                                  Mesa, AZ 85212

 12      01/16/2021    Annhua Chen Realty         440 Carnegie Drive         Annhua Chen     6587     achen3727@yopmail.com
                                                  Milpitas, CA 95035

 13      01/16/2021    Tiara Love Realty          4601 Greeley Ave           Tiara Love      3781     diazhahenderson@gmail.com
                                                  Kansas City, KS 66104

 14      01/16/2021    Bina Alam Realty           504 W Flores St, Apt 11    Bina Alam       6587     balam5641@yopmail.com
                                                  Tucson, AZ 85705

 15      01/16/2021    Winston Normil Realty      5501 Glenridge Dr          Winston         3781     demetriadaniel1@gmail.com
                                                  Atlanta, GA 30342          Normil

 16      01/16/2021    Laura Wilkinson Realty     3918 Nash Blvd             Laura           6587     lwilkinson8625@hotmail.com
                                                  Norton, OH 44203           Wilkinson

 17      01/16/2021    Marina Ivanovsky Realty    52 Ranch Ridge Rd          Marina          8722     mivan0349@yopmail.com
                                                  Little Rock, AR 72222      Ivanovsky

 18      01/16/2021    Tiffany Ivanovsky Realty   1810 Cattle Dr             Tiffany         8722     tivanovsky4519@yopmail.com
                                                  Magnolia, TX 77354         Ivanovsky

 19      01/16/2021    Gregory Ivanovsky Realty   18014 River Cir, Apt 2     Gregory         8722     givanovsky4208@yopmail.com
                                                  Canyon Country, CA 91387   Ivanovsky

 20      01/16/2021    Minh Vudinh Realty         106 Claremont Ave          Minh Vudinh     8722     mvudinh2794@yopmail.com
                                                                                                                                      Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 10 of 26




                                                  Long Beach, CA 90803




                                                        Page 10 of 22
                                                                                                                   1:21-mj-2018 TMD

Count   Date of EIDL           Business Name                Address               Owner        Bank                Email:
        Application                                                                            Acct
         Submission                                                                           ending
                                                                                                in


 21      01/17/2021    Christine Vudinh Realty   106 Claremont Ave             Christine      8722     cvudinh3188@yopmail.com
                                                 Long Beach, CA 90803          Vudinh

 22      01/17/2021    Claudia Anaya Realty      10425 Solo St                 Claudia        8722     canaya4105@yopmail.com
                                                 Norwalk, CA 90650             Anaya

 23      01/17/2021    Cherly Anaya Realty       6490 NW 186 th St, Apt 531    Cherly Anaya   8722     canaya7378@yopmail.com
                                                 Hialeah 33015

 24      01/17/2021    Cliserio Acuna            1277 Navajo Dr, Apt 4         Cliserio       8722     cacuna2120@yopmail.com
                                                 Bullhead City, AZ 86442       Acuna

 25      01/17/2021    Chanel Anaya Realty       9979 Delicate Dew St          Chanel Anaya   8722     canaya1949@yopmail.com
                                                 Las Vegas, NV 89183

 26      01/17/2021    Cassandra Anaya Realty    29383 Longleaf St             Cassandra      8722     canaya7900@yopmail.com
                                                 Menifee, CA 92584             Anaya

 27      01/17/2021    Carlos Anaya Realty       7370 Bachelors Button Drive   Carlos Anaya   8722     canaya1624@yopmail.com
                                                 Las Vegas, NV 89131

 28      01/17/2021    Celia Anaya Realty        3305 E Rome Blvd, Apt 3027    Celia Anaya    8722     canaya1934@yopmail.com
                                                 North Las Vegas, NV 89086

 29      01/17/2021    Cesar Anaya Realty        7397 Elm St                   Cesar Anaya    8722     canaya2806@yopmail.com
                                                 San Bernardino, CA 92410

 30      01/18/2021    Ashley Dunn Realty        2802 N 39 th Dr               Ashley Dunn    8722     adunn3674@yopmail.com
                                                                                                                                      Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 11 of 26




                                                 Phoenix, AZ 85009




                                                        Page 11 of 22
                                                                                                                  1:21-mj-2018 TMD

Count   Date of EIDL           Business Name              Address               Owner        Bank                 Email:
        Application                                                                          Acct
         Submission                                                                         ending
                                                                                              in


 31      01/19/2021    Paul Zimmerman Realty   101 S Pierce St               Paul           8722     pzimmerman1483@yopmail.com
                                               Portland, IN 47371            Zimmerman

 32      01/19/2021    Kristina Maritczak      1901 Jefferson Ave, Ste 105   Kristina       8722     kmaritczak8345@yopmail.com
                                               Tacoma, WA 98402              Maritczak

 33      01/19/2021    Kirk Rector Realty      3516 S 47 th St, Ste 101      Kirk Rector    8722     krector3985@yopmail.com
                                               Tacoma, WA 98409

 34      01/19/2021    Sharon Alger Realty     3100 NW Bucklin Hill Road,    Sharon Alger   4323     salger9649@yopmail.com
                                               Ste 117
                                               Silverdale, WA 98383

 35      01/19/2021    Rebecca Lawson Realty   613 Marine Drive              Rebecca        4323     rlawson5893@yopmail.com
                                               Bellingham, WA 98225          Lawson

 36      03/12/2021    KJ & S Tile, LLC        4200 Winderlakes Dr           Joshua         4885     realtors33-1@yahoo.com
                                               Orlando, FL 32835             Holmes
                                                                                                                                     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 12 of 26




                                                      Page 12 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 13 of 26

                                                                                  1:21-mj-2018 TMD


       26.      Based on my training and experience, I believe that there are numerous

red flags for the EIDL application filings identified in the table:

             a. Many of the filings use yopmail.com accounts, which offer functionalities

                that are not those that would be desired by a normal business. As

                explained above, yopmail.com requires no registration or password,

                cannot be used to send e-mail, and messages sent to a yopmail.com

                account are only kept for eight days before being deleted from the system.

             b. Many of the e-mail addresses use a similar naming convention: first initial,

                last name (or some portion of the last name), and last four of the SSN of

                the registered owner listed on the EIDL application.

             c. Many of the applications list the same bank account. Based on my training

                and experience, I know that the use of the same bank account for multiple

                businesses with different addresses and different owners is an indicator of

                EIDL fraud. It is highly unusual for legitimate businesses with different

                owners to commingle funds.

             d. Many of the business names contain the name of the loan applicant.

             e. Many of the business names contain the word “realty.”

       27.      Further scrutiny into the applications reveals additional red flags. The

“John Swicegood Medicine” EIDL application lists a Federal Tax ID that matches the

listed business owner’s SSN. This fact was noted by the SBA as one of the reasons the

application was declined. The SBA also attempted to contact the purported applicant

using the phone number provided on the application but discovered that the listed phone

number did not belong to the purported applicant. The SBA also noted that they referred



                                       Page 13 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 14 of 26

                                                                                  1:21-mj-2018 TMD


this EIDL application to the fraud department, declined the application, and marked it as

potential ‘identity theft’.

        28.      The SBA evaluated the EIDL application for the “Mark Teeter Medical

Center” and noted that:

              a. A “public records search did not find the business,” the “Bank account or

                 routing number could not be verified,” and the “Bank account could not be

                 confirmed to be associated with the business.”

              b. According to the EIDL application, “Mark Teeter Medical Center” was

                 listed as a Sole Proprietorship with a Gross Revenue of $55,000 in Tax

                 Year 2019. According to IRS records, for the Tax Year 2019 no Schedule

                 C was filed for “Mark Teeter Medical Center,” nor the SSN associated

                 with the Sole Proprietorship.

              c. The EIDL application indicates that “Mark Teeter Medical Center”

                 employs seven employees. If a business lists employees, they are required

                 to file a Form 941 showing wages, tips, taxes withheld, etc. for each

                 employee. According to IRS records, no Form 941 has been filed for

                 “Mark Teeter Medical Center.”

        29.      The SBA evaluated the EIDL application for “Mark Reiner Medical” and

noted that:

              a. On September 3, 2020, the bank account information was updated. The

                 bank account originally supplied on the application ended in 0489, held by

                 Sutton Bank. The updated bank account ended in 3097, held by




                                        Page 14 of 22
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 15 of 26

                                                                                 1:21-mj-2018 TMD


                MetaBank. The “Name On Account” was also changed from “Mark

                Reiner Medical” to “Mark Reiner.”

             b. On September 10, 2020, the SBA could not locate any records of the

                business in a Public Records search.

             c. According to the EIDL application, “Mark Reiner Medical” was listed as a

                Sole Proprietorship with a Gross Revenue of $57,000 in Tax Year 2019.

                According to IRS records, for the Tax Year 2019 a Schedule C was filed

                showing $4,267 in gross receipts, but no business name was listed on the

                Schedule C.

             d. The EIDL application indicates that “Mark Reiner Medical” employs five

                employees. According to IRS records, no Form 941 had been filed for

                “Mark Reiner Medical.”

       30.      The SBA evaluated the EIDL applications for “Brian Stiefvater Medical”

and noted that:

             a. The EIDL application was marked as potential “identity theft” due to a

                phone call on December 11, 2020, from an individual identifying himself

                as Brian Steifvater, who stated that he did not authorize and he never

                submitted any application.

             b. According to the EIDL application, “Brian Stiefvater Medical” was listed

                as a Sole Proprietorship with a Gross Revenue of $55,000 in Tax Year

                2019. According to IRS records, for the Tax Year 2019 no Schedule C

                was filed for “Brian Stiefvater Medical,” nor the SSN associated with the

                Sole Proprietorship.



                                       Page 15 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 16 of 26

                                                                                  1:21-mj-2018 TMD


             c. The EIDL application indicates that “Brian Stiefvater Medical” employs

                seven employees. According to IRS records, no Form 941 has been filed

                for “Brian Stiefvater Medical.”

       31.      Many of the other EIDL applications evaluated by the SBA revealed tax-

related discrepancies of (i) a sole proprietorship listing a 2019 gross revenue that could

not be matched up with IRS records because there was no 2019 tax return that could be

matched either by company name or SSN of the purported owner and (ii) the EIDL

application claiming that the company employed individuals, but the required Form 941

had not been filed with the IRS for the company. This is true for “Debra Schooley

Realty,” “Debra Donner Realty,” “Amanda Lee Realty,” “Amanda Dana Realty,”

“Amanda Johnson Realty,” “Mandy Leavitt Realty,”“Annhua Chen Realty,” “Tiara Love

Realty,” “Bina Alam Realty,” “Winston Normil Realty,” “Laura Wilkinson Realty,”

“Tiffany Ivanovsky Realty,” “Gregory Ivanovsky Realty,” “Christine Vudinh Realty,”

“Claudia Anaya Realty,” “Cherly Anaya Realty,” “Cliserio Acuna Realty,” “Chanel

Anaya Realty,” “Cassandra Anaya Realty”, “Carlos Anaya Realty,” “Celia Anaya

Realty,” “Cesar Anaya Realty,” “Ashley Dunn Realty,” “Paul Zimmerman Realty,” “Kirk

Rector Realty,” and “Rebecca Lawson Realty.”

       32.      For the “KJ & S Tile, LLC” EIDL application, the company is listed as a

Corporation with a Gross Revenue of $211,555 in Tax Year 2019 and thirteen

employees. According to IRS records, “KJ & S Tile, LLC” last filed a return in TY 2018.

No Schedule C nor Form 941 were filed for the Tax Year 2019.




                                       Page 16 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 17 of 26

                                                                                  1:21-mj-2018 TMD


                      The Search Warrant at Williams’s Residence

       33.     On July 1, 2021, TIGTA executed a search warrant at Williams’s

residence. The search warrant permitted TIGTA to seize the Devices as evidence. But

given the parameters of the search warrant to search the residence, to search the data on

the devices, an additional search warrant is needed.

       34.     The Devices are currently in the lawful possession TIGTA. The Devices

are currently in storage at a TIGTA Office located at, 5000 Ellin Rd, Ste C8-100,

Lanham, MD 20706. In my training and experience, I know that the Devices are stored in

a manner in which their contents are, to the extent material to this investigation, in

substantially the same state as they were when the Devices first came into TIGTA’s

possession.

                      Williams’s scheme involved the use of phones

       35.     On January 16, 2021, the phone number (404)747-8523 was used to create

the email address of lwilkinson8625@yahoo.com from the Comcast IP address assigned

to Williams’s residence. That same day, an SBA EIDL application was submitted using

the e-mail address lwilkinson8625@yahoo.com in the name of Laura Wilkinson from the

residence IP address of Williams.

       36.     On March 12, 2021, the phone number (404)747-8523 was listed on a

SBA EIDL application in the name of Joshua Holmes for the business KJ & S Tile with

an address of 4200 Winderlakes Dr., Orlando, FL 32835. The SBA EIDL application was

applied for from the IP address assigned to Williams’s residence.

       37.     Phone number (404)747-8523 is also listed in the subscriber information

as the Recovery SMS for the e-mail address of blessedfavor23@gmail.com—the contact



                                       Page 17 of 22
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 18 of 26

                                                                                   1:21-mj-2018 TMD


e-mail address for an SBA EIDL application of a deceased victim, Melinda Jacobs.

Another known phone number of Williams, (404)661-7515 (listed as Williams’s contact

number for her internet service with Comcast), is listed as the contact phone number.

                                 TECHNICAL TERMS

       38.      Based on my training and experience, I use the following technical terms

to convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data

                communication through radio signals. These telephones send signals

                through networks of transmitter/receivers, enabling communication with

                other wireless telephones or traditional “land line” telephones. A wireless

                telephone usually contains a “call log,” which records the telephone

                number, date, and time of calls made to and from the phone. In addition to

                enabling voice communications, wireless telephones offer a broad range of

                capabilities. These capabilities include: storing names and phone numbers

                in electronic “address books;” sending, receiving, and storing text

                messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files;

                storing dates, appointments, and other information on personal calendars;

                and accessing and downloading information from the Internet. Wireless

                telephones may also include global positioning system (“GPS”)

                technology for determining the location of the device.




                                       Page 18 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 19 of 26

                                                                                 1:21-mj-2018 TMD


             b. IP Address: An Internet Protocol address (or simply “IP address”) is a

                unique numeric address used by computers on the Internet. An IP address

                is a series of four numbers, each in the range 0-255, separated by periods

                (e.g., 121.56.97.178). Every computer attached to the Internet computer

                must be assigned an IP address so that Internet traffic sent from and

                directed to that computer may be directed properly from its source to its

                destination. Most Internet service providers control a range of IP

                addresses. Some computers have static—that is, long-term—IP addresses,

                while other computers have dynamic—that is, frequently changed—IP

                addresses.

             c. Internet: The Internet is a global network of computers and other

                electronic devices that communicate with each other. Due to the structure

                of the Internet, connections between devices on the Internet often cross

                state and international borders, even when the devices communicating

                with each other are in the same state.

       39.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

https://www.apple.com/iphone-12-pro/ and https://www.apple.com/iphone-12/, I know

that the Devices have capabilities that allow them to serve as a wireless telephone, digital

camera, portable media player, GPS navigation device, and PDA. In my training and

experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.




                                       Page 19 of 22
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 20 of 26

                                                                                 1:21-mj-2018 TMD


               ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       40.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       41.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence might be

on the Devices because:

             a. Data on the storage medium can provide evidence of a file that was once

                on the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled

                the device. This “user attribution” evidence is analogous to the search for

                “indicia of occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works

                may, after examining this forensic evidence in its proper context, be able

                to draw conclusions about how electronic devices were used, the purpose

                of their use, who used them, and when.




                                       Page 20 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 21 of 26

                                                                                 1:21-mj-2018 TMD


             d. The process of identifying the exact electronically stored information on a

                storage medium that is necessary to draw an accurate conclusion is a

                dynamic process. Electronic evidence is not always data that can be

                merely reviewed by a review team and passed along to investigators.

                Whether data stored on a computer is evidence may depend on other

                information stored on the computer and the application of knowledge

                about how a computer behaves. Therefore, contextual information

                necessary to understand other evidence also falls within the scope of the

                warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its

                use, who used it, and when, sometimes it is necessary to establish that a

                particular thing is not present on a storage medium.

       42.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of the Devices to human inspection in order to determine

whether it is evidence described by the warrant.

       43.      Manner of execution. Because this warrant seeks only permission to

examine Devices already in law enforcement’s possession, the execution of this warrant

does not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in the

day or night.



                                       Page 21 of 22
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 22 of 26

                                                                                    1:21-mj-2018 TMD


                                      CONCLUSION

       44.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.



                               ____________________________________________
                                     _____________________________
                               Special Agent Ryan H. Campbell
                               U.S. Department of Treasury
                               Treasury Inspector General for Tax Administration


Affidavit submitted by email and attested to me as true and acc accurate
                                                                  cccurate by telephone
consistent with Fed. R. Crim. P. 4.1 and 41(d)(3) thiss __
                                                        ____   day
                                                                ay of July, 2021.
                                                          _ _ dda


                               ____________________________
                               _ __
                               __  _ ____ __
                                          _ ______
                                                _ __
                                                  _ ____
                                                       _______
                                                            _ ___
                                                               _ ___
                                                               ____ ___
                                                                     _
                               Honorable
                               Ho norable Thomas M    M. DiGi
                                                         DiGirolamo
                                                            Girolamo
                               United States Magistrate Judge




                                        Page 22 of 22
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 23 of 26

                                                                               1:21-mj-2018 TMD


                                  ATTACHMENT A

       The property to be searched is (i) an Apple iPhone 12 Pro Max, International

Mobile Equipment Identity (IMEI) number 351572595664379, and (ii) an Apple iPhone

12, IMEI number 353039112780573 (the "Devices"). The Devices are currently located

at Treasury Inspector General - Tax Administration Office, 5000 Ellin Rd, Ste C8-100,

Lanham, MD 20706.

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.




                                       Page 1 of 1
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 24 of 26

                                                                                   1:21-mj-2018 TMD


                                    ATTACHMENT B

                               ITEMS TO BE SEIZED

All records contained in the items described in Attachment A which constitute evidence
of violations of 18 U.S.C. §§ Sections 1343 (wire fraud) and 1028A (aggravated identity
theft), as outlined below:

   1. All of the following items:

           a. Records relating to the electronic access of the Internal Revenue Service’s

              (“IRS”) computer systems or the submission of tax forms to the IRS.

           b. Records relating to the electronic access of the Small Business

              Administration’s (“SBA”) computer systems or the submission of

              Economic Injury Disaster Loan applications.

           c. Records relating to personally identifying information for any individual

              other than Calah Williams, including bank account information, postal or

              electronic mail addresses, social security numbers, and dates of birth for

              known or unknown victims.

           d. Records, documents, data, metadata and/or correspondence, including:

              financial statements; bank statements; tax records; receipts;

              memorandums; deposit and withdrawal records; records regarding monies

              paid, deposited or transferred, such as financial records, wire transfers,

              logs, summaries, spreadsheets, or related correspondence, and other

              banking records, that pertain to the location of funds derived from or

              utilized in the above-named violations.

   2. Any and all records related to the location of the user(s) of the devices.




                                       Page 1 of 3
    Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 25 of 26

                                                                                1:21-mj-2018 TMD


   3. For each of the Devices:

           a. Evidence of who used, owned, or controlled the devices at the time the
              things described in this warrant were created, edited, or deleted, such as
              logs, registry entries, configuration files, saved usernames and passwords,
              documents, browsing history, user profiles, email, email contacts, “chat,”
              instant messaging logs, photographs, and correspondence;

           b. evidence of software that would allow others to control the Devices, such
              as viruses, Trojan horses, and other forms of malicious software, as well
              as evidence of the presence or absence of security software designed to
              detect malicious software;

           c. evidence of the lack of such malicious software;

           d. evidence of the attachment to the Devices of other storage devices or
              similar containers for electronic evidence;

           e. evidence of counter forensic programs (and associated data) that are
              designed to eliminate data from the Devices;

           f. evidence of the times the Devices were used;

           g. passwords, encryption keys, and other access devices that may be
              necessary to access the Devices;

           h. documentation and manuals that may be necessary to access the Devices
              or to conduct a forensic examination of the Devices;

           i. contextual information necessary to understand the evidence described in
              this attachment.

With respect to the search of any of the items described above which are stored in the
form of magnetic or electronic coding on computer media or on media capable of being
read by a computer with the aid of computer-related equipment (including CDs, DVDs,
thumb drives, flash drives, hard disk drives, or removable digital storage media, software
or memory in any form), the search procedure may include the following techniques (the
following is a non-exclusive list, and the government may use other procedures that, like
those listed below, minimize the review of information not within the list of items to be
seized as set forth herein, while permitting government examination of all the data
necessary to determine whether that data falls within the items to be seized):

       1.      surveying various file “directories” and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains and opening
a drawer believed to contain pertinent files);

        2.     “opening” or cursorily reading the first few “pages” of such files in order
to determine their precise contents;

                                       Page 2 of 3
     Case 1:21-mj-02018-TMD Document 3 Filed 07/27/21 Page 26 of 26

                                                                                  1:21-mj-2018 TMD




         3.    “scanning” storage areas to discover and possible recover recently deleted
files;

         4.    “scanning” storage areas for deliberately hidden files; or

       5.       performing key word searches or other search and retrieval searches
through all electronic storage areas to determine whether occurrences of language
contained in such storage areas exist that are intimately related to the subject matter of
the investigation.

       6.       If after performing these procedures, the directories, files or storage areas
do not reveal evidence of the specified criminal activity, the further search of that
particular directory, file or storage area, shall cease.


With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that
will locate and expose those categories of files, documents, communications, or other
electronically stored information that are identified with particularity in the warrant while
minimizing the review of information not within the list of items to be seized as set forth
herein, to the extent reasonably practicable. If the government identifies any seized
communications that may implicate the attorney-client privilege, law enforcement
personnel will discontinue its review and take appropriate steps to segregate all
potentially privileged information so as to protect it from substantive review. The
investigative team will take no further steps regarding any review of information so
segregated absent further order of the court. The investigative team may continue to
review any information not segregated as potentially privileged.




                                        Page 3 of 3
